internal_revenue_service number release date index number ----------------------------- ------------------------------------ --------------------------- ----------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 - plr-147671-03 date date distributing ---------------------------------------------------------------------------- ------------------------------------ -------------------------------- ------------------------------------------------------ -------------------- -------------------------------------- controlled ------------------------------------------------------------------------------------ ---------------------------------------------------------------------------- business m ----------------------------------------------------------------- business n city w state x shareholder year employee y z ----------------------- -------------------- --------------- ------------- ------------- -------- ------- plr-147671-03 dear ------------ we respond to your date letter requesting rulings under sec_355 and sec_368 of the internal_revenue_code and other code provisions with respect to a proposed distribution by distributing to shareholder of all the stock of controlled additional information was submitted in letters dated september and date the information submitted for consideration is summarized below distributing is a state x s_corporation which uses the accrual_method of accounting it is engaged in business m and business n distributing has a single class of voting common_stock outstanding which has been held by shareholder since year distributing has submitted for businesses m and n information representative of the active_conduct_of_a_trade_or_business for each of the past five years business m has a key_employee employee who has city w licenses needed to operate business m he wishes to obtain an equity_interest in distributing in order to increase his motivation and encourage him to assemble a team to return business m to profitability distributing wishes to compensate employee with distributing stock in order to compensate employee the following transaction has been proposed i distributing will organize controlled as a state x corporation distributing will transfer business n assets to controlled solely in exchange for the assumption of related liabilities and all of the controlled stock ii distributing will distribute all of the controlled stock to shareholder the spin-off iii distributing will issue y percent of distributing stock to employee as compensation within z months the taxpayer has made the following representations concerning the proposed transaction a no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing is representative of distributing s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-147671-03 c following the spin-off distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that distributing and controlled will share the services of shareholder distributing and controlled will each pay shareholder directly for the value of her services two other controlled employees will provide consultation services to distributing for a transition_period d the spin-off is being carried out for the following corporate business_purpose to allow for the distribution of equity to employee the spin-off is motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention by shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business h the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled and ii the liabilities assumed as determined under sec_357 by controlled in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the spin-off j payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s length k no two parties to the transaction are investment companies as defined in sec_368 and iv plr-147671-03 l the spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled m distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the spin-off and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing of business n assets solely in exchange for controlled common_stock and the assumption by controlled of related liabilities followed by the spin-off will be a reorganization within the meaning of sec_368 distributing and controlled will each be a aparty to a reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of business n assets to controlled in exchange for controlled common_stock and the assumption by controlled of related liabilities sec_357 and sec_361 no gain_or_loss will be recognized by controlled on its receipt of business n assets from distributing in exchange for controlled common_stock sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the spin-off sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder on the receipt of controlled stock sec_355 the aggregate basis of controlled common_stock and distributing common_stock in the hands of shareholder will equal the aggregate basis of the distributing common_stock held immediately prior to the spin-off allocated between the plr-147671-03 distributing common_stock and the controlled common_stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 sec_358 and sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock with respect to which it was distributed provided that shareholder holds the distributing stock as a capital_asset on the date of the spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 provided that distributing immediately distributes the stock of controlled distributing's momentary ownership of controlled's stock as part of a divisive_reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 therefore controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year provided that controlled otherwise meets the requirements under sec_1361 except as provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether distributing is a valid s_corporation or whether controlled is otherwise eligible to be an s_corporation the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure and dollar_figure of revproc_2003_1 2003_1_irb_1 which discuss in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has plr-147671-03 been sent to your authorized representative sincerely ken cohen_____________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
